 1
 2

 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10
11    LARRY J. FAGAN,                               No. 2:16-cv-02051-MCE-CKD
12                     Plaintiff,
13           v.                                     MEMORANDUM AND ORDER
14    NANCY A. BERRYHILL, Acting
      Commissioner of Social Security,
15
                       Defendant.
16
17
18          Plaintiff Larry J. Fagan filed a complaint challenging the denial of his application

19   for disability and disability insurance benefits on August 26, 2016. On March 15, 2018,

20   this Court issued an order reversing ALJ decision and remanded the case for further

21   proceedings. Presently before the Court is Plaintiff’s Motion for Attorney’s Fees (ECF

22   No. 39) pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d), (hereinafter

23   “EAJA”) in the amount of $8,414.45. Defendant opposes the motion and contends the

24   attorney fees request is unreasonable because Plaintiff used the incorrect rate for

25   paralegal work and seeks compensation for clerical work and work related to his

26   unsuccessful motion to amend. Defendant further alleges that any EAJA fees awarded

27   must be paid to Plaintiff and not his counsel. For the following reason, Plaintiff’s Motion

28   is GRANTED in part.
                                                   1
 1                                             BACKGROUND
 2

 3          Plaintiff filed an application for disability insurance benefits with the Social

 4   Security Administration on July 19, 2012, alleging he had become disabled as of

 5   November 1, 2011. His application “was denied initially on November 27, 2012, and

 6   upon reconsideration on October 30, 2013.” Plaintiff requested a hearing, and testified

 7   before an Administrative Law Judge (“ALJ”) on September 10, 2014. The ALJ

 8   concluded Plaintiff was not disabled and issued an order denying benefits on January 9,

 9   2015. The Administration’s Appeals Council denied Plaintiff’s subsequent request for

10   review on March 19, 2015, such that the ALJ’s findings became the final decision of the

11   Commissioner of Social Security.

12          Plaintiff initiated the action before this Court on August 26, 2016, seeking judicial

13   review of the ALJ’s decision. The Court determined that the testimony of the Vocational

14   Expert on whether there were light jobs Plaintiff could perform with a stand/walk limit of

15   3-4 hour was inadequate and that the ALJ erred by failing to seek clarification. It thus

16   remanded this action for further proceedings. Following the entry of judgment, Plaintiff

17   filed the motion for fees under the EAJA that is now pending before the Court. The

18   Court concludes that Plaintiff is entitled to recover $8,130.30 of the $8,414.45

19   requested.1

20
21                                               STANDARD
22
23          The EAJA provides that “a court shall award to a prevailing party . . . fees and

24   other expenses . . . incurred by that party in any civil action . . . brought by or against the

25   United States . . . unless the court finds that the position of the United Sates was

26   substantially justified or that special circumstances make an award unjust.” 28 U.S.C.

27
            1
              Having determined that oral argument would not be of material assistance, the Court ordered the
28   Motion submitted on the briefs pursuant to Local Rule 230(g).
                                                         2
 1   § 2412(d)(1)(A). “It is the government’s burden to show that its position was
 2   substantially justified or that special circumstances exist to make an award unjust.”

 3   Gutierrez v. Barnhart, 274 F.3d 1255, 1258 (9th Cir. 2001).
 4          A “party” under the EAJA is defined as including “an individual whose net worth
 5   did not exceed $2,000,000 at the time the civil action was filed.” 28 U.S.C.
 6   § 2412(d)(2)(B)(i). The term “fees and other expenses” includes “reasonable attorney
 7   fees.” 28 U.S.C. § 2412(d)(2)(A). “The statute explicitly permits the court, in its
 8   discretion to reduce the amount awarded to the prevailing party to the extent that the
 9   party ‘unduly and unreasonably protracted’ the final resolution of the case.” Atkins v.
10   Apfel, 154 F.3d 986, 987 (9th Cir. 1998) (citing 28 U.S.C. § 2412(d)(1)(C) and
11   24129(d)(2)(D)).
12          A party who obtains a remand in a Social Security case is a prevailing party for
13   the purposes of the EAJA. Shalala v. Schaefer, 509 U.S. 292, 300-01 (1993) (stating no
14   holding of this court has ever denied a prevailing-party status… to a plaintiff who won a
15   remand order pursuant to sentence four of § 405(g) . . ., which terminates the litigation
16   with victory for the plaintiff”). “[A]n applicant for disability benefits becomes a prevailing
17   party for the purposes of the EAJA if the denial of [his] benefits is reversed and
18   remanded regardless of whether disability benefits ultimately are awarded.” Gutierrez,
19   274 F.3d at 1257.
20
21                                             ANALYSIS
22
23          There is no dispute Plaintiff is the prevailing party in this matter. Moreover, the
24   Court finds Plaintiff did not unduly delay this litigation, and Plaintiff’s net worth did not
25   exceed two million when this action was filed. The Court thus considers below whether
26   the requested fees are reasonable and whether they may be paid directly to Plaintiff’s
27   counsel.
28   ///
                                                     3
 1          A.     Plaintiff’s Fee Request
 2          The EAJA expressly provides for an award of “reasonable” attorney fees.

 3   28 U.S.C. § 2412(d)(2)(A). Under the statutory regime, hourly rates for attorney fees

 4   have been capped at $125 since 1996, but district courts are permitted to adjust the rate

 5   to compensate for an increase in the cost of living. See 28 U.S.C. § 2412(d)(2)(A);

 6   Sorenson v. Mink, 239 F.3d 1140, 1147-49 (9th Cir. 2001); Atkins v. Apfel, 154 F.3d 986,

 7   987 (9th Cir. 1998). Determining a reasonable fee “requires more inquiry by a district

 8   court than finding the product of reasonable hours times a reasonable rate.” Atkins,

 9   154 F.3d at 988 (quoting Hensley v. Eckerhart, 461 U.S. 424, 434 (1983) (internal

10   citations omitted)). The district court must consider “the relationship between the

11   amount of the fee awarded and the results obtained.” Id. at 989.

12          Defendant attacks the reasonableness of Plaintiff’s fee request on several

13   grounds. First, Defendant argues that the proper paralegal rate in this district is $75 per

14   hour as opposed to the $100 per hour Plaintiff requests. “[A] prevailing party that

15   satisfies EAJA’s other requirements may recover its paralegal fees from the Government

16   at prevailing market rates,” Richlin Sec. Service Co. v. Chertoff, 553 U.S. 571, 590

17   (2008), which the Court finds, in this district, is $100 per hour. See Chapman v. Pier 1

18   Imps. (U.S.), Inc., No. 2:04-cv-01339-MCE-AC, 2017 U.S. Dist. LEXIS 37257, at *9 (E.D.

19   Cal. Mar. 14, 2017) (granting $100 per hour for paralegal work); Dittmar b. Berryhill,

20   No. 2:15-cv-1630 DB, 2017 U.S. Dist. LEXIS 159358, at *8 (E.D. Cal. Sep. 26, 2017)

21   (finding $100 per hour a reasonable rate for paralegals); McCarty v. Humphrey,

22   No. 2:13-cv-0431 KJM AC, 2016 U.S. Dist. LEXIS 125835, 2016 at *5 (E.D. Cal. Sept.

23   15, 2016) (awarding paralegal rates of $85 and $100 per hour). Accordingly, Plaintiff’s

24   paralegal hours will be paid at a rate of $100 per hour.

25          Second, Defendant contends that Plaintiff’s fee request is unreasonable because

26   it includes non-recoverable clerical tasks. Work that is “clerical in nature… should be

27   consumed in firm overhead rather than billed.” Nadarajah v. Holder, 569 F.3d 906, 921

28   (9th Cir. 2009); see also Harris v. L & L Wings, Inc., 132 F.3d 978, 985 (4th Cir. 1997)
                                                   4
 1   (approving the court’s elimination of hours spent on clerical tasks from the lodestar
 2   calculation); Jones v. Metropolitan Life Ins. Co., 845 F. Supp. 2d 1016, 1027 (N.D. Cal.

 3   2012) (deducting time for “filing or retrieving electronic court documents or copying”).
 4   Because Defendant correctly points out that some of the billed hours for which Plaintiff
 5   seeks to recover should instead be classified as non-recoverable clerical work, the
 6   following items will be disallowed.
 7     Date            Person                            Action                    Time      Role

 8   8/26/2016 Local Attorney       Filed Notice of Appearance                     0.25     Attorney

 9   8/26/2016 Local Paralegal Filed complaint, civil cover sheet via              0.5      Clerk
                               CME/EFC
10
     8/26/2016 Local Paralegal Filed “Exhibit A” via CME/ECF                       0.25     Clerk
11
     8/31/2016 Solomonik            Completed Summonses and mailed to 3            0.85     Clerk
12                                  Def. parties via certified mail/return

13   9/16/2016 Solomonik            Drafted & filed proof of service, emailed      0.4      Clerk
                                    Juanita; D’s answer/AR due 11/7/2016
14
     1/19/2017 Solomonik            Per SS, filed MSJ: motion and memo             0.21     Clerk
15                                  separately
16   8/16/2017 Solomonik            Downloaded D’s response to motion to           0.15     Clerk
                                    amend complaint, emailed SS & MM
17
                                    Total Clerk Hours                              2.36
18
                                    Total Attorney (2016) Hours                    0.25
19
20
21            Finally, Defendant further contends Plaintiff’s fee request is unreasonable
22   because it includes entries from a Motion to Amend the Complaint that was ultimately
23   denied. According to Defendant, this Court should limit Plaintiff’s fees recovery to
24   include only hours spent on issues on which Plaintiff “prevailed.” This argument is
25   unpersuasive.
26                  “[A] lawsuit cannot be viewed as a series of discrete claims.
27                  Instead the district court should focus on the significance of the
                    overall relief obtained by the plaintiff in relation to the hours
28                  reasonably expended on the litigation. Where a plaintiff has

                                                     5
 1                   obtained excellent results, his attorney should recover a fully
                     compensatory fee… In these circumstances the fee award
 2                   should not be reduced simply because the plaintiff failed to
                     prevail on every contention raised in the lawsuit.”
 3
 4   Hensley v. Eckerhart, 461 U.S. 424, 435, 437 n.12 (1983). Plaintiff’s Motion to Amend

 5   involved related claims to the initial complaint, in which it is undisputed that Plaintiff was

 6   the prevailing party.

 7           In sum, the Court finds the number of hours expended in this case (47.98 hours)

 8   to be reasonable, especially when compared to the time devoted to similar tasks by

 9   counsel in like social security appeals coming before this Court. See Stamper v. Colvin,

10   No. 2:12-cv-0192 AC, 2013 U.S. Dist. LEXIS 179911, at *2 (E.D. Cal. Dec. 23,

11   2013) (finding 51 hours to be a reasonable amount of time); Boulanger v. Astrue,

12   No. CIV S-07-0849 DAD, 2011 U.S. Dist. LEXIS 121149, at *2 (E.D. Cal. Oct. 19,

13   2011(finding 58 hours to be a reasonable amount of time); Watkins v. Astrue,

14   No. CIV S-06-1895 DAD, 2011 U.S. Dist. LEXIS 118497, at *2 (E.D. Cal. Oct. 13, 2011)

15   (finding 62 hours to be a reasonable amount of time); Vallejo v. Astrue, No. 2:09-cv-

16   03088 KJN, 2011 U.S. Dist. LEXIS 106571, at *5 (E.D. Cal. Sept. 20, 2011) (finding 62.1

17   hours to be a reasonable amount of time). Plaintiff will be awarded $8,130.30. This

18   represents .60 attorney hours at $192.68/hour in 2016; 36.55 attorney hours at

19   $196.79/hour in 2017 and 2018; and 8.22 paralegal and law clerk hours at $100/hour.2

20           B.      Assignment of Fee Award
21           Finally, Plaintiff asks that the fee award be awarded to Plaintiff’s counsel pursuant

22   to a fee agreement signed by Plaintiff. But, an attorney fee award under the EAJA is

23   payable to the litigant and is therefore subject to a government offset to satisfy any pre-

24   exiting debt owed to the United States by the claimant. Astrue v. Ratliff, 560 U.S. 586,

25   592-93, (2010). That said, a number of courts have ordered payment of the award of

26   EAJA fees directly to plaintiff's counsel pursuant to plaintiff's assignment of EAJA fees,

27
             2
                The reduction of 0.25 attorney hours for 2016 and the 2.36 of paralegal and clerk hours spent on
28   clerical tasks is reflected in the foregoing.
                                                           6
 1   provided that the plaintiff has no debt that requires offset. See Blackwell v. Astrue,
 2   No. CIV 08-1454 EFB, 2011 WL 1077765 (E.D. Cal. Mar. 21, 2011); Dorrell v. Astrue,

 3   No. CIV 09-0112 EFB, 2011 WL 976484 (E.D. Cal. Mar. 17, 2011); Calderon v. Astrue,
 4   No. 1:08-cv-01015 GSA, 2010 WL 4295583 (E.D. Cal. Oct. 22, 2010); Castaneda v.
 5   Astrue, No. EDCV 09-1850-OP, 2010 WL 2850778 (C.D. Cal. July 20, 2010). In
 6   addition, parties in other cases “have stipulated that, if plaintiff does not owe a federal
 7   debt, the government will consider the plaintiff’s assignment of EAJA fees and expenses
 8   to plaintiff’s attorney and shall honor the assignment by making the fees and expenses
 9   payable directly to counsel.” Degowin v. Colvin, No. 2:14-cv-2463 KJM DB, 2017 WL
10   218341 (E.D. Cal. Jan. 18, 2017).
11          Here, Plaintiff assigned his right to EAJA fees to his attorney. Accordingly, should
12   Plaintiff not have a debt that is subject to offset, the award of fees may be paid directly to
13   counsel.
14
15                                          CONCLUSION
16
17          For the foregoing reasons, Plaintiff’s Motion for Attorney’s Fees (ECF No. 39) is
18   GRANTED. Plaintiff is entitled to recover reasonable attorney’s fees in the amount of
19   $8,130.30. Defendant shall pay these fees and costs directly to Plaintiff’s counsel,
20   subject to any government debt offset and subject to the government’s waiver of the
21   requirements under the Anti-Assignment Act.
22          IT IS SO ORDERED.
23   Dated: October 23, 2018
24
25
26
27
28
                                                    7
